Per Curiam.

In 1965, while represented by retained counsel, appellant pleaded guilty to a charge of armed robbery and was sentenced to the Ohio State Reformatory. Subsequently, the Department of Mental Hygiene and Correction transferred appellant to the Ohio Penitentiary, under authority of R. C. 5143.09, because he had a prior felony conviction. Appellant filed a motion (treated as a petition) for posteonviction relief.
The Court of Common Pleas dismissed the petition, determining that such transfer was administrative and beyond the jurisdiction of the court.
The Court of Appeals dismissed appellant’s appeal. Appellant’s motion for leave to appeal to the Supreme Court was allowed.
Appellant claims, for the first time in this court, that he pleaded guilty to the armed robbery charge because his counsel promised that he would be sentenced to the reformatory and that the trial judge knew when he sentenced appellant that he had a prior felony conviction. The record does not support this claim, and we find no violation of appellant’s constitutional rights.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.